TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2022



                                      NO. 03-22-00224-CV


                                  Donald Rhodes, Appellant

                                                v.

                                Laura Pena Tamayo, Appellee



  APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
     DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA



This is an attempted appeal from the “findings, conclusions, or recommendations” made by the

trial court at a March 23, 2022 hearing. Having reviewed the record, it appears that the Court

lacks jurisdiction over the appeal.    Therefore, the Court dismisses the appeal for want of

jurisdiction. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.